10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
kK
UNITED STATES OF AMERICA, Case No. 2:14-cr-357-APG-NJK
Plaintiff, ORDER DENYING MOTION TO STAY
v. [ECF No. 423]
BRIAN WRIGHT,
Defendant.

 

 

 

 

Defendant Brian Wright moved for an order to stay his transfer to prison until his
pending motions for return of property are decided. ECF No. 423. I understand that Wright has
already been transferred to a prison in Victorville, California. Therefore, his motion is moot.

Even if the motion is not moot, there is no reason to stay Wright’s transfer. The motions
for return of property (ECF Nos. 424, 428) are referred to Magistrate Judge Ferenbach. If Judge
Ferenbach needs to have Wright physically present in court for any reason (e.g., if a video
connection is not feasible), he can order Wright returned to Nevada.

IT IS THEREFORE ORDERED that Wright’s motion to stay (ECF No. 423) is
DENIED.

Dated this 26th day of August, 2019.

“~~

jn

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
